728 N.W.2d 872 (2007)
Kathleen FORSYTH, as Personal Representative of the Estate of Barry Hugh Forsyth, Deceased, Plaintiff-Appellant,
v.
Dr. John HOPPER, Dr. Eric Wynton Ayers, and Affiliated Internists Corp., Defendants, and
Dr. Jonathan Edward Pasko and Detroit Receiving Hospital, Defendants-Appellees.
Docket No. 132446. COA No. 263378.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the August 3, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application *873 be held in ABEYANCE pending the decision in that case.